Title: From George Washington to Major General William Heath, 24 July 1779
From: Washington, George
To: Heath, William


        
          Dear sir,
          Head Quarters [West Point] July 24th 1779
        
        Your favor of this morning inclosing a letter from Captain Hopkins I have just received.
        The present situation of the enemy and our ignorance of their designs induces me again to express my anxiety that you should use your utmost exertions to obtain a knowledge of their plan—I know of no means so effectual as that of employing a faithful inhabitant—if you can meet with such a one—by giving the necessary instructions in this way good intelligence may be had.
        You will be pleased to order Col., Moylan to collect his horse & join Genl Glover under whose command he will be for the present. I am Dr Sir Yr Most Obet, servant
        
          Go: Washington
        
      